DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 1 recites the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:
An electronic gaming system comprising: a display device; a memory; and a processor configured to execute instructions stored in the memory, which when executed, cause the processor to at least: initiate display of a base game via the display device; determine whether a trigger condition has occurred during the base game (mental process); determine a repeat win amount during the base game (mental process); in response to occurrence of the trigger condition, control the display device to display a plurality of selections, each selection corresponding to a feature game of a plurality of feature games, each feature game associated with a win volatility and displayed in association with information about the win volatility, each win volatility based, at least in part, upon the repeat win amount; receive a player selection, via an input device, corresponding to a feature game of the plurality of feature games (certain methods of organizing human activity); initiate a display of the player selected feature game via the display device; and in response to at least one prize symbol being displayed during the player selected feature game, award a repeat win prize, the repeat win prize based on the repeat win amount. 
The limitations in claim 1 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, as indicated above, connected to technology only through application thereof using generic computing elements (e.g. a display device, a memory, and a processor, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute implementing a set of game rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims. 
Regarding dependent claims 2-20:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent 
This judicial exception is not integrated into a practical application. In particular, the claim only recites generic additional elements – such as a display, a memory and a processor, wherein the processor is utilized to execute instructions stored on the memory to perform the steps. The processor in the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a repeat win amount and providing the player with a feature game selection based on the repeat win amount) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps using instructions stored in the memory and the display device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/DMITRY SUHOL/Supervisory Patent Examiner, Art Unit 3715